Citation Nr: 1126851	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-43 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a claimed bilateral hearing loss.

3.  Entitlement to service connection for claimed sleep apnea, to include as due to an undiagnosed illness.



REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.  He served in Southwest Asia in support of Operation Desert Storm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2009 rating decisions of the RO.

The veteran submitted pertinent evidence, by way of a written statement and Occupational Safety and Health Administration (OSHA) standards, directly to the Board, along with an April 2011 written statement waiving initial review of this evidence by the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for an innocently acquired psychiatric disorder, to include PTSD is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently is not shown to have a hearing disability in either ear for which VA compensation is payable under the law.

2.  The Veteran is not shown to have manifested complaints or findings referable to sleep disturbance in service or to a degree of 10 percent or more at any time since service.  

3.  The Veteran is found not to have presented credible lay assertions that serve to establish a continuity of symptomatology referable to claimed sleeping problems that began during and continued after service.     

4.  The Veteran currently is not shown to have sleep apnea that can be causally linked to an event or incident of his active service.  


CONCLUSIONS OF LAW

1.  The claim of service connection for bilateral hearing loss must be denied by operation of law.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  The Veteran does not have a disability manifested by sleep apnea due to a disease or injury that was incurred in or aggravated by service; nor is any sleep disturbance due to an undiagnosed illness that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.385, 3.309, 3.310, 3.317 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5302, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims for hearing loss and sleep apnea in the August 2007 and July 2009 rating decisions, he was provided notice of VCAA in May 2007, July 2008 and May 2009.  

The VCAA letters indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a Statement of the Case in October 2009.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was afforded a VA examination for hearing loss in July 2009.  The Board finds the examination adequate for the purposes of rendering a decision.  

The Veteran's representative asserts that the recent VA examination is not adequate because there is no indication that the audiometer was calibrated.  (See April 2011 Written Brief Presentation citing to OSHA standards.)  

The Board notes that OSHA regulations are not applicable to VA medical examinations and must presume that the examination was conducted in compliance with current VA standards absent specific assertions addressing the applicable VA criteria or protocol for conducting examinations.  As such, the Board finds the assertions concerning the adequacy of the VA examination to be unsupported.       

Further, a VA examination is not necessary for the claimed for sleep apnea, as the record is devoid of evidence of a diagnosis or competent evidence linking the onset of the claimed condition to service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).

All relevant evidence necessary for an resolution of the addressed issues has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA outpatient treatment reports, VA examinations and statements from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  Service Connection for Hearing Loss and Sleep Apnea

The Veteran asserts that he is experiencing bilateral hearing loss that is due to noise exposure from service, namely in connection with service on aircraft carriers and exposure to the firing of weapons.  

The Veteran's DD Form 214 reflects a primary specialty of strike intermediate armament maintenance.  He asserts that he developed sleep apnea as a result of psychological stress and adds that he had difficulty sleeping at night while in service.  (See July 2008 Written Statement).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that compensation will be paid to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability if that disability (a) became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and (b) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (2008).

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (Chronic fatigue syndrome, Fibromyalgia, or Irritable bowel syndrome).  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War, if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness, or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385.

The record before the Board contains service treatment records and post-service medical records.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

A careful review of the service treatment records (STRs) shows no complaints or finding referable to sleep apnea.  Significantly, at the time of the separation examination, the Veteran denied having or having had frequent trouble sleeping.  He did indicate that he had a hearing loss, but audiometric studies done at that time presented findings that were not consistent with a hearing disability for VA compensation purposes.  

Moreover, the post-service treatment records reflect no diagnosis or treatment of sleep apnea.  

A May 2007 comprehensive audiometric examination reported findings of a mild, high frequency, sensory hearing loss from 4000 to 6000 Hz.  Word recognition scores were "considered excellent" bilaterally.  An April 2008 VA treatment record reflected findings of a high frequency, sensory hearing loss from 4000 to 6000 Hz with auditory discrimination of a 100 percent, bilaterally.

The Veteran underwent a VA examination in July 2009.  Upon audiological evaluation, the VA examiner found no pathology to render a diagnosis of hearing loss.  He stated that the Veteran had mild high frequency sensorineural hearing loss that did not meet the VA criteria for classification. 

The recorded findings did not include auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hz that were 40 decibels or greater; thresholds for at least three of these frequencies that were 26 decibels or greater; or speech recognition scores that were 94 percent or less.  38 C.F.R. § 3.385.

A February 2007 VA treatment record reflects that the Veteran was prescribed Temazepam for sleep.  A March 2009 VA treatment record reflects that the Veteran failed to appear for a scheduled sleep study.

A diagnosed identifiable underlying malady or condition is needed to constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In the absence of a confirmed diagnosis consistent with disability, meaning medical evidence showing the Veteran has the alleged condition, service connection must be denied.  

The case law is well settled on this point.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).

Here, the medical evidence shows that the Veteran does not have a hearing loss disability meeting the criteria of 38 C.F.R.§ 3.385 for which VA compensation benefits may be paid.  As such, by law, the claim of service connection for bilateral hearing loss must be denied.

Moreover, the Veteran has not presented medical evidence to show that he currently is suffering from a chronic sleep disorder or is experiencing sleep disturbance or manifestations to a degree of 10 percent or more since service.  

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In ascertaining the competency and probative value of lay evidence, recent decisions of the United States Court of Appeals for Veterans Claims (Court) have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

That notwithstanding, a Veteran is not competent to provide an opinion as to more complex medical questions involving medical diagnosis or etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In the present case, the Veteran is competent to observe such continuous symptoms as to sleeping problems.    See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   



However, the Veteran's current lay assertions are not found to be credible for the purpose of establishing a continuity of  symptomatology referable to having sleep manifestations beginning in service as they are inconsistent with earlier and more probative statements recorded at the time of his separation from service.  

In reaching this decision, the Board finds no basis for linking the onset of the claimed sleep apnea or other chronic sleep disorder to a documented event or incident of the Veteran's period of active service.  Without such evidence, no further action with regard to the matter of service connection is warranted at this time.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


ORDER

The claim of service connection for bilateral hearing loss must be denied under the law.

Service connection for sleep apnea, to include as due to an undiagnosed illness, is denied.


REMAND

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).

Specifically, the final rule amends, in part, 38 C.F.R. § 3.304(f) in that "[i]f a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(3).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Given the relaxation of stressor verification requirements primarily during wartime, the veteran should be afforded a VA examination to determine whether he has a confirmed diagnosis of PTSD and whether the VA examiner finds it is related to the identified stressors.  

Prior to arranging for the Veteran to undergo further VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records and any pertinent private records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)
1.  The RO should undertake any action that may be necessary to comply with notice requirements of 38 U.S.C.A. § 5013(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence, if any, are still needed to substantiate his claim for service connection for PTSD, with specific citation to the recent change to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).
2.  After securing any necessary release forms, with full address information, the RO should obtain all outstanding records referable to treatment of the Veteran by VA and any other pertinent health care provider.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  Then, the Veteran should be afforded a VA psychiatric examination to determine the nature and likely etiology of the claimed psychiatric disorder.  

If the examiner diagnoses the Veteran as having PTSD, then the stressor(s) underlying the diagnosis should be identified.  

The claims file, including a copy of this REMAND, should be made available to and reviewed by the examiner.  All indicated tests and studies should be accomplished, and clinical findings should be reported in detail.  

After reviewing the claims file in its entirety as well as examining the Veteran, the examiner is requested to offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent chance or more) that any currently demonstrated innocently acquired psychiatric disability other than PTSD is due to an event or incident of the Veteran's period of active service.

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner(s) is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted.  

A complete rationale must be provided for all opinions rendered.  If the examiner(s) finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.  

The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may result in the denial of his claims.

4.  After completing the requested actions, and any additional notification and development deemed warranted, the RO should readjudicate the claim in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


